DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-13 and 18 in the reply filed on 10/13/2021 is acknowledged.  The traversal is on the grounds the inventions are not distinct and there is no search burden.  This is not found persuasive because embossing and etching are materially different process. There is a search burden as the inventions are in different classification areas.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the claim recites “cellulosic layer opposite the foam core from the drainage plane.” This limitation does not clearly describe where the cellulosic layer is located and renders the claim indefinite.
 The claim is interpreted to “a cellulosic layer on a side of the foam core that is opposite the side with the drainage plane.”
Regarding Claim 9, the claim recites “cellulosic layer opposite the foam core from the drainage plane.” This limitation does not clearly describe where the cellulosic layer is located and renders the claim indefinite.
 The claim is interpreted to “a cellulosic layer on a side of the foam core that is opposite the side with the drainage plane.”
Regarding Claim 12, the claim recites “the cellulosic layer” of Claim 1. There is no recitation of “a cellulosic layer” in Claim 1 or Claim 12, which means this limitation lack antecedent basis and renders the claim indefinite. 
For purposes of examination, Claim 12 is interpreted to be dependent on Claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, 7, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 2018/0223530).
Regarding Claim 1, Grant teaches a panel (Abstract) comprising a foam core (Fig. 3, Item 22; Paragraph 0064) and a drainage plane (facer) attached to a side of the foam core (Fig 1, Item 24), where the drain plane comprises a plurality of channels extending outward from the foam core such that the channels are convex to the foam core and a plurality of flow channels between the dimples. (Fig. 1; Paragraph 0068-0069).
Regarding Claim 2, Grant teaches the foam core extends into the dimples. (Fig. 3).
Regarding Claim 3, Grant teaches the foam substantially fills the dimples. (Fig. 3).
Regarding Claim 4, Grant does not require the drainage pane to be glued or fastened to the foam core. (Paragraph 0067). 
Regarding Claim 5, Gran teaches the flow channels define both vertical and horizontal moisture pathways. (Fig. 1).
 Regarding Claim 7, Grant does not require the drainage pane to be glued or fastened to the foam core. (Paragraph 0067). 
Regarding Claim 8, Grant teaches the flow channels define both vertical and horizontal moisture pathways. (Fig. 1).
Regarding Claim 10, 
Regarding Claim 11, Grant teaches the plurality of dimples are a plurality of first dimples and a plurality of second dimples extending towards the foam core. (Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is /not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. in view of MacAulay (US 2004/0014382) 
Regarding Claim 6, 9 and 12, Grant does not specifically teach the cellulosic layer opposite the foam core. 
However, MacAulay teaches the conventional facer barrier of applying a layer of kraft paper, cellulosic layer, and aluminum foil, a reflective foil, as a facer to both sides of a foam layer. (Paragraph 0008). MacAulay teaches this operates as facers to prevent moisture from destroying the foam layer. (Paragraph 0003, 0008). Thus, it would have been obvious to one with ordinary skill in the art to apply a facer of cellulosic layer and reflective foil to the foam core of Grant to protect the foam from moisture intrusion.  
Regarding Claim 13, Grant does not teach the facer is a reflective foil with a plastic coating. 
However, MacAulay teaches improved facers of plastic, reflective foil, kraft paper, and polymer protective layer (Claim 1 of MacAulay). MacAulay teaches this facer provides the 
Thus, it would have been obvious to one with ordinary skill in the art to use the facer of MacAulay as the facer of Grant, as MacAulay teaches improved properties of its facer. 

Claim 18 is rejected under 35 U.S.C. 103 for being unpatentable over Grant et al.
Regarding Claim 18, Grant teaches the drainage plane has a continuous three-dimensional shape. Grant does not teach the drainage plane is formed through embossing. However, this is a process-by-production limitation that does not change the structural result of what Grant teaches. Embossing the plane, as claimed, or pressing the plane, as taught by Grant, would yield the same structural result, a three-dimensional continuous shaped plane.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael Zhang/Primary Examiner, Art Unit 1781